DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 2/28/2022, the applicant has submitted an amendment, filed 5/27/2022, amending claims 1-3, 7-8, 12, 14, 16, 17, 19, 20, adding claim 21, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Anders et al. (US 2020/0226217) mandated by the latest amendments.
Response to Arguments
Page 8 ¶ 2, discusses the last office action claim 16 objection.
Due to the latest amendments, the said objection is overcome.
Page 8 ¶ 3, discusses the last office action 101 rejection of the claim 20.
Due to the latest amendments, the said rejection is overcome.
Page 8 ¶ 4, discusses the last office action 112(b) rejection of claim 12.
Due to the latest amendments, the said rejection is overcome.
From page 9 through page 12 ¶ 1, it is argued why the primary reference Tillet et al. fails to teach the latest amendments. 
Since a new reference is used for the latest amendments, therefore the applicant is respectfully directed to the new office action for further details.
From the 2nd ¶ on page 12 to the end of the 3rd ¶ on page 13, it is basically asserted that all dependent claims are “patentable” based on their dependence on their presumed allowable parent claims.
Since applicants have not argued the merits of these dependent claims, but assert patentability solely through their dependence on the allegedly patentable parent claims, they stand or fall with said parent claims and hence no further response to applicant’s arguments is necessary.
Claim Objections
Claims 1, 19 are objected to because of the following informalities:  “intervention in conversion” appears to be misspelling of “intervention in the conversation”.  Appropriate correction is required.
Claims 8 and 21 are objected to because of the following informalities:  the first limitation had already used the phrase “the at least one user” which made its reintroduction redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-12, 14-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillet et al. (US 2006/0079260), and further in view of Anders et al. (US 2020/0226217).

Regarding claim 1, Tillet et al. do teach an electronic device comprising: 
A memory storing at least one instruction; and at least one processor configured 
to execute the instruction (Paragraph 0014: “Fig. 1 illustrates an exemplary method and system in accordance with an embodiment of the present invention” “a multi-party dispatch communication session may be conducted as an ad-hoc dispatch chatroom which includes a plurality of client communication devices” (electronic devices) “The dispatch network 100 uses the signaling server 130 and media server 140” (the said servers are computers with processor CPUs and memory RAM’s and other storages each) 
To: 
Obtain voice data from a conversation of at least one user (Paragraph 0043 page 5 lines 7-9 referring to functions of the “chatroom” “Chairperson”: “viewing chatroom conversation via text” from “Voice to text capabilities” (I.e., the text is attributed to “voice” (voice data) received from each “client” or “participant” (at least one user)), 
Convert the voice data to text data (Paragraph 0043 page 5 lines 7-9 referring to “chatroom” “chairperson”: “viewing chatroom conversation via text” from “voice to text capabilities” (the voice data is converted to text)), 
Determine at least one parameter indicating characteristic of the conversation of the at least one user based on at least one of the voice data or the text data (paragraph 0032 sentence 1: “In order to accurately monitor and control the chatroom, the chairperson is able to see the primary account address of user”; paragraph 0033 sentence 1: “If a participant is acting inappropriately” (determining a parameter associated with the “participant” (the at least one user) based on his “text”  resulting from “voice”  being monitored by the “chairperson”) “in the chatroom”; paragraph 0041: “The chairperson of the ad-hoc chatroom receives a text message and an audible tone that Sarah has joined the chatroom” (“chairperson” monitors “participants” via “text” attributed to them)), 
Adjust a condition for triggering intervention in the conversation of the at least one user based on the determined at least one parameter (paragraph 0033 sentence 1: “If a participant” (for the at least one user) is acting inappropriately” (based on the parameter) “the chairperson can” “temporarily” “block” (adjust the user’s participation (a condition) by intervening in his chat conversation) "him from the chatroom"), 
Output a feedback based on the text data when the adjusted condition is satisfied (paragraph 0033 sentence 1: “If a participant is acting inappropriately” “the chairperson can” “temporarily” “block him” (based on the adjusted condition being satisfied by interrupting participation) “A UI message is sent” (a feedback is outputted which is in text as it is in response to the text of the “participant” being “inappropriate”)). 
Tillet et al. do not specifically disclose:
A condition for triggering intervention in the conversation of the at least one user being preset in the electronic device.
Anders et al. do teach:
A condition for triggering intervention in the conversation of the at least one user being preset in the electronic device (¶ 0083 lines 2+: “chat robot” “to automatically” “prompt” (triggering an intervention) “to participants” (in the “chat” (conversation) of the “participants” (e.g. at least one user)) “in response to tempo adjustment” “indicating the tempo of the discourse is too slow” (based on a condition associated with the “chat” conversation) “and should be increased”; ¶ 0092 lines 3+: “For example, the system is capable of comparing a score of the tempo adjustment with a threshold value” (the “tempo” (the condition for trigger) is based on a “threshold value” (is preset by the “system” (electronic device)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of "tempo" in managing "chat" of Anders et al. into the "chat" system of Tillet et al., would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Tillet et al.  "to better engage participants in the group chat and facilitate more meaningful conversation" as disclosed in Anders et al. paragraph 0051 lines 9-11.

Regarding claim 2, Tillet et al. do teach the electronic device of claim 1, 
Wherein the at least one parameter comprises a conversation scenario parameter indicating a scenario of the conversation of the at least one user (paragraph 0033 sentence 1: “If a participant is acting inappropriately” (the parameter for the “participant” (the at least one user) comprises) “the chairperson can” “temporarily block him from the chatroom” (a conversation scenario)); 
And wherein the at least one processor is further configured to adjust the  condition based on the conversation scenario parameter (paragraph 0033 sentence 1: to “temporarily block” (adjusting the participation (condition)) is due to “inappropriate” behavior (the conversation parameter) in the “chatroom” (associated with a conversation scenario)).

Regarding claim 3, Tillet et al. do teach the electronic device of claim 2, wherein the at least one processor is further configured to adjust the condition during the conversation based on the conversation scenario parameter (paragraph 0033 sentence 1: “If a participant is acting inappropriately” (based on the parameter of the “participant” (the at least one user)) “the chairperson can” “temporarily block him” (adjusting the participation (the condition)) “from the chatroom” (during the chat conversation)). 

Regarding claim 8, Tillet et al. do teach the electronic device of claim 1, 
wherein the at least one parameter comprises a user character parameter indicating characteristic of the at least one user participating in the conversation (paragraph 0033 sentence 1: “If a participant is acting inappropriately” (determining a parameter indicating a characteristic of the "participant" (the at least one user participating in the conversation)),
and wherein the at least one processor is further configured to adjust the condition for triggering the intervention during the conversation of the at least one user based on the user character parameter (paragraph 0033 sentence 1: “If a participant is acting inappropriately” (based on the user character parameter of the “participant” (the at least one user)) “the chairperson can” “temporarily” “block” (adjust participation (the condition) in the chat conversation) "him from the chatroom" (during the conversation)).

Regarding claim 9, Tillet et al. do not specifically disclose the electronic device of claim 8, wherein the at least one processor is further configured to determine the user character parameter based on speech tempo of the at least one user.
Anders et al. do teach the electronic device of claim 8, wherein the at least one processor is further configured to determine the user character parameter based on speech tempo of the at least one user (Abstract last sentence: "a tempo and a tempo adjustment for the group chat based on the topic" "using the computer hardware, the tempo adjustment" (adjusting "tempo" (a parameter)) "to a client device of a participant (at least one user) "in the group chat" (in the conversation)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the "chat" management of Anders et al. into the corresponding one in Tillet et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Tillet et al. to use "tempo" associated with a "participant" to judge whether or not it manifests "inappropriate" behavior.

Regarding claim 10, Tillet et al. do not specifically disclose the electronic device of claim 8, wherein the at least one processor is further configured to determine the user character parameter based on an amount of speech of the at least one user within a unit time.
Anders et al. do teach the electronic device of claim 8, wherein the at least one processor is further configured to determine the user character parameter based on an amount of speech of the at least one user within a unit time (Abstract last sentence: 
"a tempo and a tempo adjustment for the group chat based on the topic" "using the computer hardware, the tempo adjustment" (adjusting "tempo" (amount of speech within a unit of time (paragraph 0024))) "to the client device of a participant" (at least one user) "in the group chat"; i.e., paragraph 0024 sentence 1: "the term" "tempo" "as applied to a group chat, means the rate or the speed" (tempo=amount of speech per unit of time) "at which chat messages are exchanged between two or more than two participants in a group chat").
For obviousness to combine Tillet et al. and Anders et al. see claim 9.

Regarding claim 11, Tillet et al. do not specifically disclose the electronic device of claim 8, wherein the condition comprises a conversation pause time threshold or a conversation exchange frequency threshold, and wherein the at least one processor is further configured to decrease the conversation pause time threshold and increase the conversation exchange frequency threshold when a speech tempo of the at least one user quickens or an amount of speech of the at least one user increases.
Anders et al. do teach the electronic device of claim 8, wherein the condition comprises a conversation pause time threshold or a conversation exchange frequency threshold (paragraph 0073 lines 6+: "The time delta between chat messages" ("time delta" (conversation pause time threshold)) "also referred to as the inter-arrival time of chat messages"), and
wherein the at least one processor is further configured to decrease the conversation pause time threshold and increase the conversation exchange frequency threshold when a speech tempo of the at least one user quickens or an amount of speech of the at least one user increases (paragraph 0073 lines 11+: "as the time delta" (pause time threshold) "between consecutive chat messages in the group chat decreases" (is decreased) "the tempo" (the tempo) "of the discourse taking place in the group chat increases" (quickens)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of "tempo" in managing "chat" of Anders et al. into the "chat" system of Tillet et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Tillet et al.  "to better engage participants in the group chat and facilitate more meaningful conversation" as disclosed in Anders et al. paragraph 0051 lines 9+.

Regarding claim 12, Tillet et al. do the electronic device of claim 1, 
Wherein the at least one parameter comprises a number-of-users parameter indicating the number of at least one user (¶ 0043 page 5 lines 12+ regarding “Chairperson privileges” teaches: “Scale the size, i.e., the number of possible participants, of the chatroom” (a parameter corresponding to the number of users in the “chat” conversation corresponding to the participation condition)),
Wherein the at least one processor is further configured to vary the condition based on the number-of-users parameter” (¶ 0043 page 5 lines 12+ regarding “Chairperson privileges” teaches: “Scale the size” (vary the participation (condition)) “i.e., the number of possible participants, of the chatroom” (based on the  parameter corresponding to the number of users in the “chat” conversation corresponding to participation condition)).

Regarding claim 14 Tillet et al. do not specifically disclose the electronic device of claim 1, wherein the at least one parameter comprises a user emotion parameter indicating an emotion state of the at least one user, and wherein the at least one processor is further configured to adjust the condition during the conversation based on the user emotion parameter.
Anders et al. do teach the electronic device of claim 1,
wherein the at least one parameter comprises a user emotion parameter indicating an emotion state of the at least one user (paragraph 0070 lines 2+: "detect emotional and language tones in chat messages" (determining an emotion parameter of a "chat message" (of at least on user)), and 
wherein the at least one processor is further configured to adjust the condition during the conversation of the at least one user based on the user emotion parameter (paragraph 0051 last sentence: "slow the speed of a group chat" (decrease exchange frequency (adjust one condition)) "that is proceeding too rapidly thereby eliciting more thoughtful responses from the participants” (of e.g. the “participant” (the at least one user)) “and allowing participants time to calm down before sending a potential emotional" (to avoid increasing user emotion (based on the user emotion)) "and//or insulting chat message" (during the conversation)).
It would have therefore been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the use of "tempo" in managing "chat" of Anders et al. into the "chat" system of Tillet et al.  would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Tillet et al. to prevent "participants" giving "insulting chat messag[es]" as disclosed in Anders et al. paragraph 0051 last sentence and thus better manage "inappropriate" behavior in his chat groups.

Regarding claim 15 Tillet et al. do not specifically disclose the electronic device of claim 14, wherein the condition comprises a conversation pause time threshold or a conversation exchange frequency threshold, and
wherein the at least one processor is further configured to decrease the conversation pause time threshold and increase the conversation exchange frequency as the user emotion parameter increases.
Anders et al. do teach the electronic device of claim 14,
wherein the condition comprises a conversation pause time threshold or a conversation exchange frequency threshold (paragraph 0073 lines 6+: "The time delta between chat messages" ("time delta" (conversation pause time threshold)), and
wherein the at least one processor is further configured to decrease the conversation pause time  threshold and increase the conversation exchange frequency as the user emotion parameter increases (paragraph 0090 lines 16+: "tempo adjustment for the discourse" "in the group chat based on" "emotive content" (e.g. "tempo" (conversation exchange frequency) "increase" (paragraph 0020 last 4 lines)) is based on  "emotive" "content" (emotion)); but "tempo" "may be determined as the inverse or reciprocal of time delta" (paragraph 0073 lines 16+). Therefore if "tempo" "increase[s]" is attributed to "emotive content" (emotion), the "time" "delta" (pause time threshold) decreases with "emotive content").
It would have therefore been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the use of "tempo" in managing "chat" of Anders et al. into the "chat" system of Tillet et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Tillet et al. to prevent "participants" giving "insulting chat messag[es]" as disclosed in Anders et al. paragraph 0051 last sentence and thus better manage "inappropriate" behavior in his chat groups.

Regarding claim 16, Tillet et al. do not specifically disclose the electronic device of claim 1, wherein the at least one processor is further configured to adjust the condition during the conversation of the at least one user based on the determined at least one parameter to delay the intervention in the conversation of the at least one user.
Anders et al. do teach the electronic device of claim 1, wherein the at least one processor is further configured to adjust the condition during the conversation of the at least one user based on the determined at least one parameter to delay the intervention in the conversation of the at least one user (paragraph 0082 sentence 3: "In one example, chat server 402 is capable of delaying" (delaying) "the delivery" (intervention) "of one or more chat messages in the group chat in response to tempo adjustment 426" (by adjusting "tempo" (a condition)) "indicating that the tempo of the discourse is too fast and should be slowed" and that affects all the “group chat” “participants” (e.g. the at least one user)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of "delaying" in managing "chat" of Anders et al. into the "chat" system of Tillet et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Tillet et al. to “regulat[e]” “the tempo of discourse in the group chat in response to the chat velocity information” as disclosed in Anders et al. ¶ 0082 sentence 1.

Regarding claim 17, Tillet et al. do not specifically disclose the electronic device of claim 16, wherein the condition comprises a conversation pause time threshold or a conversation exchange frequency threshold, and
wherein the conversation pause time threshold increases and the conversation exchange frequency threshold decreases to delay the intervention in the conversation of the at least one user.
Anders et al. do teach:
wherein the condition comprises a conversation pause time threshold or a conversation exchange frequency threshold (paragraph 0073 lines 6+: "The time delta between chat messages" ("time delta" (conversation pause time threshold)), and
wherein the conversation pause time threshold increases and the conversation exchange frequency threshold decreases to delay the intervention in the conversation of the at least one user (paragraph 0082 sentence 3: "In one example, chat server 402 is capable of delaying" (delaying) "the delivery" (intervention) "of one or more chat messages in the group chat in response to tempo adjustment 426" "indicating that the tempo" (based on conversation exchange frequency) "of the discourse is too fast and should be slowed" (decrease; recall that but "tempo" "may be determined as the inverse or reciprocal of time delta" (paragraph 0073 lines 16+), and therefore decrease in tempo amounts to increase in "time delta" (pause time threshold)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of "delaying" in managing "chat" of Anders et al. into the "chat" system of Tillet et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Tillet et al. to “regulat[e]” “the tempo of discourse in the group chat in response to the chat velocity information” as disclosed in Anders et al. ¶ 0082 sentence 1.

Regarding claim 19, Tillet et al. do teach a method of an electronic device (Paragraph 0014: “Fig. 1 illustrates an exemplary method and system in accordance with an embodiment of the present invention” “a multi-party dispatch communication session may be conducted as an ad-hoc dispatch chatroom which includes a plurality of client communication devices” (electronic devices) “The dispatch network 100 uses the signaling server 130 and media server 140”)
comprising:
Obtaining voice data from a conversation of at least one user (Paragraph 0043 page 5 lines 7-9 referring to functions of the “chatroom” “Chairperson”: “viewing chatroom conversation via text” from “Voice to text capabilities” (I.e., the text is attributed to “voice” (voice data) received from each “client” or “participant” (at least one user)), 
Converting the voice data to text data (Paragraph 0043 page 5 lines 7-9 referring to “chatroom” “chairperson”: “viewing chatroom conversation via text” from “voice to text capabilities” (the voice data is converted to text)), 
Determining at least one parameter indicating characteristic of the conversation of the at least one user based on at least one of the voice data or the text data (paragraph 0032 sentence 1: “In order to accurately monitor and control the chatroom, the chairperson is able to see the primary account address of user”; paragraph 0033 sentence 1: “If a participant is acting inappropriately” (determining a parameter associated with the “participant” (at least one user) based on his “text”  resulting from “voice”  being monitored by the “chairperson”) “in the chatroom”; paragraph 0041: “The chairperson of the ad-hoc chatroom receives a text message and an audible tone that Sarah has joined the chatroom” (“chairperson” monitors “participants” via “text” attributed to them)), 
Adjusting a condition for triggering intervention in the conversation of the at least one user based on the determined at least one parameter (paragraph 0033 sentence 1: “If a participant is acting inappropriately” (based on the parameter) “the chairperson can” “temporarily” “block” (adjust a user’s participation (a condition) by intervening in his chat conversation) "him from the chatroom"), 
Outputting a feedback based on the text data when the adjusted condition is satisfied (paragraph 0033 sentence 1: “If a participant is acting inappropriately” “the chairperson can” “temporarily” “block him” (based on the adjusted condition being satisfied by interrupting participation) “A UI message is sent” (a feedback is outputted which is in text as it is in response to the text of the “participant” being “inappropriate”)). 
Tillet et al. do not specifically disclose:
An electronic device in which a condition for triggering intervention in the conversation of the at least one user is preset.
Anders et al. do teach:
An electronic device in which a condition for triggering intervention in the conversation of the at least one user is preset  (¶ 0083 lines 2+: “chat robot” “to automatically” “prompt” (triggering an intervention) “to participants” (in the “chat” (conversation) of the “participants” (e.g. at least one user)) “in response to tempo adjustment” “indicating the tempo of the discourse is too slow” (based on a condition associated with the “chat” conversation) “and should be increased”; ¶ 0092 lines 3+: “For example, the system is capable of comparing a score of the tempo adjustment with a threshold value” (the “tempo” (the condition for trigger) is based on a “threshold value” (is preset by the “system” (electronic device)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of "tempo" in managing "chat" of Anders et al. into the "chat" system of Tillet et al., would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Tillet et al.  "to better engage participants in the group chat and facilitate more meaningful conversation" as disclosed in Anders et al. paragraph 0051 lines 9-11.

Regarding claim 20, Tillet et al. do teach a non-transitory computer-readable recording medium having recorded thereon a program executable by a computer for performing the method of claim 19 (¶ 0014: “FIG. 1 illustrates an exemplary method and system in accordance with an embodiment of the present invention. As described in more detail below, in accordance with the principles of the present invention, a multi-party dispatch communication session may be conducted as an ad-hoc dispatch chatroom which includes a plurality of client communication devices A-F communicating through the dispatch network. The dispatch network 100 includes a dispatch communication system 110 and an access network 120, which may be either a wire-less or wire-line network. The dispatch network uses the signaling server 130 and media server 140 to support the ad-hoc dispatch chatroom communications. Signaling server 130, among other functions, performs call set-up, floor control and access, and call termination functions for the dispatch communication session. The client devices can be mobile telephones, IP-based telephones, desktop computers, or any other type of device which is capable of dispatch communications. As will be further explained later in this specification, one of the client devices can be associated with a chairperson of the chatroom” (the “dispatch communication system” using “signaling server 130” and “media server 140” is example of a communication media (computer readable recording medium with associated program instructions executed by them for managing the “chatroom communications” (methods of claim 19) with “client devices” which are in turn computational devices such as “desktop computers”)).

Regarding claim 21, Tillet et al. do teach the method of claim 19, 
wherein the at least one parameter comprises a user character parameter indicating characteristic of the at least one user participating in the conversation (determining a parameter indicating a characteristic of the "participant" (the at least one user participating in the conversation)),
and wherein the adjusting of the condition for triggering intervention comprises adjusting the condition for triggering the intervention based  on the user character parameter (paragraph 0033 sentence 1: “If a participant is acting inappropriately” (based on the user character parameter of the “participant” (the at least one user)) “the chairperson can” “temporarily” “block” (adjust participation (the condition) in the chat conversation) "him from the chatroom" (during the conversation)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillet et al. in view of Anders et al. , and further in view of Tassone et al. (US Patent 10,893,149).

Regarding claim 4, Tillet et al. in view of Anders do not specifically disclose the electronic device of claim 1, wherein the condition comprises a threshold, and wherein the at least one processor is further configured to adjust a size of the threshold based on the determined at least one parameter.
Tassone et al. do teach the electronic device of claim 1, wherein the condition comprises a threshold (Col. 3 lines 7+: "outputting, in real time" (intervening in the "chat" (conversation)) "by the specialized call management client software application, the transcribed voice communications of a particular time length" (based on a "particular time length" (a threshold on condition corresponding to “time” (a parameter associated with the conversation))) "into a chat box"),
and wherein the at least one processor is further configured to adjust a size of the threshold based on the determined at least one parameter (Col. 3 lines 7+: "outputting, in real time" "by the specialized call management client software application, the transcribed voice communications of a particular time length" "into a chat box" "In some embodiments, the particular time length" (the threshold) "is between 5 and 30 seconds"  (is adjustable based on the "time" (the parameter))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of "specialized call management" pertaining to "chat" in Tassone et al. into the corresponding "chat" "chairperson" fucntions of Tillet et al. in Tillet et al. in view of Anders et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Tillet et al. in view of Anders et al. to benefit "a fast pace information exchange" as disclosed in Tassone et al. Col. 6 lines 10-11.

Regarding claim 5, Tillet et al. in view of Anders et al. do not specifically disclose the electronic device of claim 1, wherein the condition comprises at least one of a conversation pause time threshold or a conversation exchange frequency threshold.
Tassone et al. do teach the electronic device of claim 1, wherein  the condition comprises at least one of a conversation pause time threshold or a conversation exchange frequency threshold (Col. 3 lines 7+: “outputting” “transcribed voice communications of” "a particular time length" (a threshold corresponding to "time length" (a pause time) in) "into a chat box" (a "chat" (conversation)). 
For obviousness to combine Tillet al. and Tassone et al. see claim 1. 

Regarding claim 6, Tillet et al. in view of Anders et al. do teach the electronic device of claim 5, wherein the at least one processor is further configured to inversely adjust the conversation pause time threshold and the conversation exchange frequency threshold based on the determined at least one parameter (Anders et al.: paragraph 0073 sentence 5: "as the time delta" (pause time threshold associated with "time" (a parameter of "chat")) "between consecutive chat messages in the group chat decreases" (decrease) "the tempo" (the exchange frequency) "of discourse taking place in the group chat increases" (is increased, so their adjustments are inverse of each other); paragraph 0089 lines 3+: "the system is capable of determining tempo" "or a reciprocal transformation of the inter-arrival time (e.g., time delta)" (i.e., "tempo" changes are "reciprocal" (inverse) of those of "time delta" (pause time threshold)).

Regarding claim 7, Tillet et al. in view of Anders et al. to teach the electronic device of claim 5, wherein the at least one processor is further configured to output the feedback when a conversation pause time during the conversation exceeds the conversation pause time threshold or when a conversation exchange frequency during the conversation falls below the conversation exchange frequency threshold (Anders et al.: paragraph 0093 lines 1+; "In block 518, the system prompts" (outputting a feedback) "one or more of the participants whether to apply tempo adjustment" (e.g., to "adjust" (e.g., increase) "tempo" (exchange frequency)) "to the group chat"; i.e. paragraph 0020 sentence before last: "The tempo adjustment, for example, is capable of indicating that an increase in tempo is needed or that a decrease in tempo is needed")).



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillet et al. in view of Anders et al. , and further in view of PENG et al. (US 2017/0237785).
Regarding claim 13, Tillet et al. in view of Anders et al. do not specifically disclose the electronic device of claim 12, 
wherein the condition comprises a conversation pause time threshold or a conversation exchange frequency threshold, and
wherein the at least one processor is further configured to decrease the conversation pause time threshold and increase the conversation exchange frequency as the number-of-users parameter increases.
PENG et al. do teach:
wherein the condition comprises a conversation pause time threshold or a conversation exchange frequency threshold (¶ 0066 last sentence referring to the “chat system 300”:  “when the membership of the topic subgroup 240 is equal to the maximum participant number and each participant 260 in the topic subgroup 240 is chatting at a highest frequency” (a conversation exchange frequency) “the user device 600 can be capable of receiving all the incoming reply messages and/or the participant 260 associated with the user device 600 can be capable of consuming all the reply messages” (governs intervening in a “chat” (conversation scenario)), and
wherein the at least one processor is further configured to decrease the conversation pause time threshold and increase the conversation exchange frequency as the number of users parameter increases (¶ 0066 last sentence referring to the “chat system 300”:  “when the membership of the topic subgroup 240 is equal to the maximum participant number” (a maximum number of users is based on) “and each participant 260 in the topic subgroup 240 is chatting at a highest frequency” (highest exchange frequency) “the user device 600 can be capable of receiving all the incoming reply messages and/or the participant 260 associated with the user device 600 can be capable of consuming all the reply messages”; ¶ 0066 sentence 2: “maximum number of reply messages” (the highest exchange frequency) “within a unit time duration” (occurs in a fixed “unit time duration”, and thus each message duration will be decreased to a minimum when the discourse frequency increases)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “chat system 300” functions of PENG et al. into the corresponding one of Tillet et al. in Tillet et al. in view of Anders et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Tillet et al. in view of Anders et al. to arrange its chat system such that each member of the chat group is capable of “chatting at a highest frequency” as disclosed in ¶ 0066 last sentence.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillet et al. in view of Anders et al. , and further in view of Chakra et al. (US 2014/0037080).
Regarding claim 18, Tillet et al. in view of Anders et al. do not specifically disclose the electronic device of claim 1, wherein the at least one processor is further configured to calculate a weight value of the at least one parameter, and adjust the condition based on the weight value.
Chakra et al. do teach the electronic device of claim 1, wherein the at least one processor is further configured to calculate a weight value of the at least one parameter, and adjust the condition based on the weight value (¶ 0021 lines 5+: “begin an audio teleconference” (intervene in a conversation scenario) “only when a threshold number of participants” (based on a conference parameter) “have called into the conference bridge” “consider different weights” (by calculating a weight value) “applied to different participants” (to adjust the participation (the condition)) “when computing the threshold number of callers for an audio conference”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the methods associated with managing the “audio conference” of Chakra et al. into the “chat” system of Tillet et al. in Tillet et al. in view of Anders et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable to manage a “chat” or “conference” system when “the number of participants whom have called into the audio conference exceed[s] a predetermined threshold” allowed for the “ conference” or “chat” system as disclosed in Chakra et al. ¶ 0021 last sentence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
July 11th 2022.